IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 98-60246
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

               EVAN DOSS, JR.; EVAN DOSS, JR., CORP.,

                                                 Defendants-Appellants.

                         - - - - - - - - - -
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 3:98-CR-5-1-2
                         - - - - - - - - - -
                            June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Evan Doss, Jr., and the Evan Doss, Jr., Corporation appeal

from their convictions for conspiracy to commit bankruptcy fraud

(both    defendants),     concealment   of   assets   (Evan   Doss,   Jr.,

Corporation only), and two counts of fraudulent transfer of assets

(Evan Doss, Jr. only) in violation of 18 U.S.C. §§ 152(1), 152(7),

and 371. The defendants argue that: the evidence was insufficient

to support the conspiracy convictions, the district court abused

its discretion by denying their motion for the appointment of an

expert   witness,   the   district   court   abused   its   discretion   by


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
allowing the introduction of evidence concerning Doss’s prior

convictions and other bad acts, the district court erred in its

calculation of the amount of the loss used for sentencing purposes,

and the district court erred by failing to instruct the jury with

regard to Doss’s good-faith defense.          We have reviewed the record

and find no reversible error.           The evidence was sufficient to

support the defendants’ conspiracy convictions.            See United States

v. Fletcher, 121 F.3d 187, 196 (5th Cir.), cert. denied, 118 S. Ct.
640 (1997).     The district court did not abuse its discretion by

denying the defendants’ motion for an expert witness.              See United

States v. Castro, 15 F.3d 417, 421-22 (5th Cir. 1994); see also

United   States   v.   Gadison,    8 F.3d 186,   191   (5th    Cir.   1993)

(defendant must demonstrate with specificity why services under 18

U.S.C. § 3006A(e)(1) are required).           The district court did not

abuse its discretion by permitting cross-examination of Doss about

his prior conviction without first conducting a balancing test, see

United States v. Preston, 608 F.2d 626, 638 n.15 (5th Cir. 1979),

or by permitting cross-examination of him about an earlier civil

lawsuit and the corporation’s failure to file income tax returns.

Based upon the information contained in the PSR and the testimony

at the sentencing hearing, the district court did not clearly err

by using $122,117.45 as the amount of the loss for sentencing

purposes.     See United States v. Wimbish, 980 F.2d 312, 313 (5th

Cir.   1992).     Finally,   the   district    court   did   not    abuse   its

discretion by refusing to give a good faith jury instruction.               See

United States v. Correa-Ventura, 6 F.3d 1070, 1076 (5th Cir. 1993).

Accordingly, the judgments of the district court are AFFIRMED.